IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-10673
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

GENE IRVING GARLAND, Jr.,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 3:00-CR-197-1-H
                      --------------------
                          June 3, 2002

Before JOLLY, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Gene Garland appeals his conviction of 120 counts of fraud

and money laundering.   He argues that 1) the Government

constructively amended the indictment when it introduced at trial

a new theory of fraud not alleged in the indictment and 2) there

was insufficient evidence that his money-laundering offenses

affected interstate commerce and the money-laundering statutes




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No.   01-10673
                                  -2-

are unconstitutional because they are not sufficiently related to

interstate commerce.

     Unlike the cases relied upon by Garland and contrary to his

description of the indictment, the allegations of fraud in the

indictment covered Garland’s selling of annuities that were not

actually annuities.    The evidence of such fraud did not amend the

indictment.   See Stirone v. United States, 361 U.S. 212, 215-18

(1960); United States v. Munoz, 150 F.3d 401, 417 (5th Cir.

1998).   Furthermore, a review of the record reveals that Garland

was convicted not for alleged deception with the selling of the

annuities but for the pilfering of the money used by investors to

buy the annuities.    Garland’s argument that his convictions were

based upon a new theory of fraud not alleged in the indictment is

without merit.   Garland’s challenge to the sufficiency of the

evidence of his money-laundering offenses affecting interstate

commerce and his challenge to the constitutionality of the money-

laundering statutes are also without merit.    See United States v.

Westbrook, 119 F.3d 1176, 1191-92 (5th Cir. 1997); United States

v. Meshack, 225 F.3d 556, 572-73 (5th Cir. 2000).

     AFFIRMED.